t c memo united_states tax_court lawrence robert clifton-bligh petitioner v commissioner of internal revenue respondent docket no filed date lawrence robert clifton-bligh pro_se lydia a branche for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issue for decision is whether petitioner is entitled to deductions and or losses in amounts greater than those allowed by respondent for the years in issue findings_of_fact some of the facts have been stipulated and are so found the deemed admissions the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in pound ridge new york during the years in issue petitioner was a senior executive of a merchant bank in australia president of a new york investment_company and an underwriter with lloyd’s of london lloyd’s ' petitioner admitted and stipulated the income amounts determined by respondent in the notice_of_deficiency see rule the only variation is that the notice_of_deficiency determined petitioner realized pension income of dollar_figure from fidelity and dollar_figure from smith barney in whereas petitioner admitted and petitioner and respondent stipulated petitioner realized this income in accordingly a rule computation will be necessary petitioner is deemed to have admitted that he is liable for the additions to tax pursuant to sec_6651 and sec_6654 for the years in issue rule f - - stephen swain and steven conway were shareholders in a small investment bank named s j conway company sjc during and events occurred that made mr swain want to get out of sjc in date mr swain and mr conway reached an agreement for mr conway to buy out mr swain’s shares of sjc agreement mr conway agreed to make a staged payout to mr swain mr conway violated the agreement by failing to make payments this caused an acceleration of the payout mr swain pressed mr conway for the money he was owed on date mr conway paid mr swain in full mr swain did not see any documentation regarding where the money mr conway paid him came from opinion deductions are a matter of legislative grace and petitioner has the burden of showing that he is entitled to any deductions ’ rule a 292_us_435 alleged investments petitioner claims he was approached by mr conway to make an investment in sjc in date he invested the record does not establish when the audit in this case began and petitioner does not argue that sec_7491 applies to this case approximately dollar_figure in sjc and in sjc filed for bankruptcy he suffered losses as a lloyd’s underwriter in he invested dollar_figure in a company called marisco international trading marisco in which al marisco was the principal and marisco wound up in but petitioner testified that he was not able to verify this in he invested dollar_figure in a company called c films c films wound up years later and he lost his entire investment in c films and he advanced approximately dollar_figure to a company his wife founded and ran called stamp stamp stamp sss sss closed in and he lost dollar_figure when sss closed we review the economic realities of transactions between family members---ie the sss transactions---with heightened scrutiny 55_tc_172 petitioner relies on his own testimony to substantiate his losses from sjc lloyd’s marisco c films and sss the court is not reguired to accept petitioner’s unsubstantiated testimony 338_f2d_602 9th cir affg 41_tc_593 petitioner did not present any evidence regarding when c films supposedly wound up or when he lost this investment petitioner submitted pages of a 13-page fax containing a settlement offer and finality statement - date regarding lloyd’s the document does not establish that petitioner - incurred or sustained losses regarding lloyd’s during the years in issue mr swain’s testimony does not support petitioner’s assertion that he invested money in or suffered a loss related to sjc mr swain had no personal knowledge regarding whether the money he received from mr conway originally came from petitioner the money was given to mr conway or sjc or the money was an investment or a loan mr swain did not see any documentation regarding where the money mr conway paid him came from furthermore mr swain did not testify regarding whether sjc went bankrupt additionally we note that mr conway and mr marisco were not called as witnesses we infer that their testimony would not have been favorable to petitioner 6_tc_1158 affd 162_f2d_513 10th cir we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 -- - 9th cir affg per curiam tcmemo_1969_159 87_tc_74 we hold that petitioner is not entitled to claim loss deductions in any amount for any of the years in issue relating to sjc lloyd’s marisco c films and sss remaining issues petitioner did not present any evidence at trial regarding any of the remaining issues he raised in his petition therefore we conclude that petitioner has abandoned these issues 92_tc_661 89_tc_46 at the conclusion of the trial the court advised petitioner that once the trial was finished the record would be closed and petitioner would not be able to submit additional evidence petitioner attached to his posttrial briefs documents he argues support the deductions and losses he claims he is entitled to for the years in issue evidence must be submitted at trial documents attached to briefs and statements therein are not evidence rule b lombard v commissioner tcmemo_1994_ n affd without published opinion 57_f3d_1066 4th cir wicker v commissioner tcmemo_1993_431 n affd without published opinion 50_f3d_12 8th cir accordingly we disregard these documents in reaching our decision - we conclude that petitioner is not entitled to deductions or losses in amounts greater than those allowed by respondent for the years in issue to reflect the foregoing decision will be entered under rule
